The fact that the decree from which the appeal was taken adjudged that the title of Moss and McCormack was superior to the claim of Teaford was not considered or treated by us, but it is brought to our attention that such was the fact, and was improper in this sort of proceeding, and to that extent should not be affirmed.
As we have observed this is a supplementary proceeding, and is summary in its nature, in which the title to the property is not properly triable. But it is insisted that appellant invoked the jurisdiction of the court to that end, and cannot complain that the court responded to that feature of his claim. But we do not think that *Page 493 
the answer of appellant should be treated as invoking in that manner the jurisdiction of the court. While he asserted title, it should be construed as incidental to his claim of adverse possession upon the basis of which he was not subject to be dispossessed, if true, and not for the purpose of trying out the merits of his title.
We declined to determine his title, because it was not properly an issue in the case, but held that his possession was not of such an adverse nature as that he could not be dispossessed on a writ against Cedrom Coal Company. We do not think that the question of title should have been adjudged.
To the extent that the decree from which this appeal was taken declared that the title of Moss and McCormack is superior to that of Teaford, the decree of the circuit court is modified by striking from it such declaration.
Opinion modified and application for rehearing overruled.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.